       Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 1 of 34




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

    DENTSPLY SIRONA INC., TULSA DENTAL
    PRODUCTS LLC D/B/A DENTSPLY
    SIRONA ENDODONTICS,                                             1:17CV1041-JFB-SCY

                         Plaintiffs,
                                                                 MEMORANDUM & ORDER
         vs.

    EDGE ENDO, LLC, US ENDODONTICS,
    LLC,

                         Defendants.



        This matter is before the Court on the following motions:1

        1. Motion in limine to exclude evidence and argument that defendants “blocked”

            manufacturer from producing documents, Doc. 360;

        2. Motion in limine to Exclude Evidence and Argument Concerning Chinese

            Culture and Business Practices, Doc. 361;

        3. Motion in limine to Exclude Improper Evidence and Argument Concerning

            Direct Infringement, Doc. 362;

        4. Motion in limine to Exclude Evidence and Argument Concerning the PTAB's

            Decisions to Exercise Discretion and Decline to Institute Inter Partes Review of

            the Patents-in-Suit, Doc. 363;

        5. Motion in limine to Preclude Argument that there is an Obligation to Obtain an

            Opinion of Counsel, Doc. 364;



1
  Docs. 360 through 368 are filed by defendants Edge Endo, LLC, US Endodontics, LLC. Docs. 369
(including 11 motions) and 392 are filed by plaintiffs Dentsply Sirona Inc. and Tulsa Dental Products LLC.

                                                    1
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 2 of 34




        6. Motion to Exclude, in Part, Testimony of Deborah A. Peacock, Esq., Doc. 365;

        7. Motion in limine to Exclude Evidence and Argument that Edge is a Serial Copier

           of Dentsply's Products, Doc. 366;

        8. Motion in limine to Exclude Argument and Evidence Related to Defendants

           Index of Privileged Documents, Doc. 367;

        9. Motion to Bifurcate Trial with Two Consecutive Phases: (1) Infringement and

           Invalidity, and (2) Damages and Willfulness, Doc. 368;

        10. Motion for leave to file a reply to defendants’ opposition and response to

           plaintiff’s motion in limine, Doc. 392; and

        11. Motions in limine 1-11, Doc. 369.


        BACKGROUND

        Plaintiffs filed their second amended complaint for patent infringement, alleging

infringement by defendants of United States Patent Nos. 8,932,056 (“the ’056 patent”),

9,351,803 (“the ’803 patent”), 8,882,504 (“the ’504 patent”), and 9,801,696 (“the ’696

patent”) (collectively the “Asserted Patents” or the “Patents-in-Suit”). Doc. 68. These

patents allegedly cover revolutionary advances in the technology used in endodontic files.

This action arises under the patent laws of the United States, Title 35 of the United States

Code.

        On January 13, 2015, the United States Patent and Trademark Office issued

United States Patent No. 8,932,056 entitled “Swaggering Endodontic Instruments” to

inventor Michael Scianamblo. On May 31, 2016, the United States Patent and Trademark

Office issued United States Patent No. 9,351,803 entitled “Endodontic Instruments with

Offset Centers of Mass” to inventor Michael Scianamblo. On November 11, 2014, the


                                                2
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 3 of 34




United States Patent and Trademark Office issued United States Patent No. 8,882,504

entitled “Swaggering Endodontic Instruments” to inventor Michael Scianamblo.            On

October 31, 2017, the United States Patent and Trademark Office issued United States

Patent No. 9,801,696 entitled “Instruments for Drilling Dental Root Canals” to inventors

Gilbert Rota and Paul-Henri Vallotton. Dentsply Sirona has been selling its ProTaper

Next endodontic files since January 2013. Thereafter, contend plaintiffs, defendants

promoted a product known as Edge Taper Encore which is allegedly identical to plaintiffs’

ProTaper Next product.

       The endodontic files at issue are very small instruments having diameters of less

than 1 millimeter.

       The Court (1) granted plaintiffs’ motion for summary judgment in Doc. 314 that

claims 6, 10, and 11 of the ’504 Patent, claims 10, 11, and 17 of the ’056 Patent, and

claims 13, 14, and 20 of the ’803 Patent are not invalid; (2) granted plaintiffs’ motion for

summary judgment that claims 1-2, 5, and 8-10 of the ’696 Patent are not invalid over

Scianamblo ’669; and (3) grants plaintiffs’ motion for summary judgment that the asserted

claims of the ’504 Patent are not invalid over McSpadden ’186, Rouiller, or Badoz ’279.

The Court also granted part of plaintiffs’ motion for summary judgment in Doc. 313. Doc.

354, Memorandum and Opinion Order. The remaining claims in this case concern the

damages that flow from the infringement.

       LEGAL STANDARD

       The Court has broad discretion to grant a motion in limine to exclude inadmissible

evidence before it is offered at trial. Luce v. United States, 469 U.S. 38, 40 n.2 (1984).

Evidence and argument that is irrelevant is not admissible and will be excluded. Fed. R.



                                             3
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 4 of 34




Evid. 104(b), 402. Relevant evidence still should be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusing the issues,

misleading the jury, or wasting trial time. Fed. R. Evid. 403; Schinagel v. City of

Albuquerque, 2009 WL 10696214, at *3-4 (D.N.M. Mar. 25, 2009).

       DISCUSSION

       1. Motion in limine to exclude evidence and argument that defendants
          “blocked” manufacturer from producing documents, Doc. 360

       Defendants (“Edge”) move for an order, pursuant to Federal Rules of Evidence

104(b), 402, and 403, to exclude evidence and argument that Edge “affirmatively blocked”

its supplier, Shenzhen Superline Technology Co., Ltd. (“Superline”), from producing

documents in this litigation. Defendants contend that Dentsply will likely state at trial that

“the jury could reasonably infer from these facts that Defendants do not wish for the

manufacturing specifications to be shown at trial because they would show that the

product sold by Defendants is designed to have a centered portion near the tip, and that

any variations from the design documents are due to shoddy manufacturing by

Superline.” Doc. 328, p. 18.

       Defendants argue that Dentsply’s argument that Edge “blocked” Superline from

producing the documents is false and such evidence would mislead the jury. Further,

Edge argues that such argument has nothing to do with whether there is infringement by

it of any of the patents. Mformation Techs., Inc. v. Research in Motion Ltd., No. C-08-

04990-JW, 2012 WL 2339762, at *2 (N.D. Cal. June 7, 2012) (“Evidence of the parties’

discovery disputes are not relevant to the questions of patent validity or infringement, and

thus should not be presented to the jury.”).




                                               4
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 5 of 34




      Dentsply states it does not intend to assert that Edge “blocked” its foreign supplier

from producing documents. Dentsply does, however, wish to “be permitted to present to

the jury the undisputed facts surrounding this issue— namely, that Defendants could have

asked Superline for the manufacturing specifications for the EdgeTaper Encore, but that

they chose not to do so. The absence of detailed manufacturing drawings is important to

the issue of infringement in this case, because Defendants’ noninfringement defense is

based principally on its arguments regarding the precise shape of its file— something that

would be shown by the missing manufacturing drawings.” Doc. 384 at 5. Dentsply argues

that it sought the information on product specifications and drawings, defendants did not

produce the same, plaintiffs issued a Letter Rogatory for Superline seeking design and

manufacturing documents, defendants opposed the motion, the Court granted the motion,

no documents were produced by Superline, the plaintiff requested defendants to ask

Superline to produce them, and defendants refused the request. Plaintiffs do not want

the jury to incorrectly assume that plaintiffs do not rely on the design documents because

they are detrimental to their case but because the manufacturer and defendants refused

to produce them.

      The Court has carefully reviewed this motion and the supporting briefs and

evidence and the brief in opposition and index of evidence, Doc. 384. The Court first

agrees that generally discovery disputes are not relevant in patent cases. However, here,

the lack of discovery documents is relevant to Dentsply’s defenses in this case. The

Court will permit evidence that these documents may have been relevant to the case, but

due to circumstances beyond plaintiffs’ control, plaintiffs were unable to obtain them.

Accordingly, the defendants’ motion is denied in part and granted in part.



                                            5
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 6 of 34




       2. Motion in limine to Exclude Evidence and Argument Concerning Chinese
          Culture and Business Practices, Doc. 361

       Defendant next moves to exclude this evidence contending that the nickel titanium

component of Edge’s Encore file is manufactured and machined by a third-party

company, Shenzhen Superline Technology Co., Ltd. (“Superline”), located in Shenzhen,

China. Defendants contend (i) that Dentsply will directly or indirectly imply that “‘Chinese

companies have a reputation for stealing [or not respecting] American intellectual

property,’ and (ii) Dentsply’s claims of infringement of the patents-in-suit are supported

by the fact that Edge’s Encore files were manufactured in China.” Doc. 361-1 at p. 4 and

Doc. 361-4, Ex. 2 at 206:1-206:6; Doc. 361-5, Ex. 3 at 118:1-18; Doc., 361-6, Ex. 4 at

66:12-67:7; Doc. 361-7, Ex. 5 at 34:8-34:18; Doc 361-5, Ex. 3 at 55:1-56:1; Doc. 361-4,

Ex. 2 at 16:11-17:12; and Doc. 361-8, Ex. 6 at 17 n.3 (Expert Report of D. Peacock). This

evidence is dangerous and may induce prejudice argues defendants. Evidence or

arguments based upon racial or ethnic stereotypes necessarily rely upon bias, animus,

and guilt by association and should be excluded under Rule 403. See, e.g., Jinro Am.,

Inc. v. Secure Investments, Inc., 266 F.3d 993, 1007 (9th Cir. 2001), opinion amended on

denial of reh’g, 272 F.3d 1289 (9th Cir. 2001) (finding in a criminal case that testimony

should have been excluded under Rule 403; noting that “[a]llowing an expert witness in a

civil action to generalize that most Korean businesses are corrupt, are not to be trusted

and will engage in complicated business transactions to evade Korean currency laws is

tantamount to ethnic or cultural stereotyping, inviting the jury to assume the Korean

litigant fits the stereotype”).

       Dentsply argues that plaintiffs do not intend to offer any evidence that “Chinese

companies have a reputation for stealing American intellectual property.” Doc. 361-1 at

                                             6
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 7 of 34




5. Second, plaintiffs argue that they should be allowed to adduce evidence about from

whom they purchased the Accused Products. Defendants argue they do not know many

answers about who and what they purchased, including the last names of the people from

which they buy the product. The jury has a right, contends the plaintiffs, to determine the

due diligence of the supplier. Defendants purchased millions of dollars of products from

Superline but contend they do not know the last names of the people they worked with.

Further, plaintiffs contend that there is no reason to withhold the fact that Superline is

located in China. Many of the documents will so note that the manufacturer is located in

China.

         The Court will deny the motion in limine. Plaintiffs have agreed to not offer any

evidence regarding an alleged propensity to steal. The identity of the supplier is relevant,

particularly since the evidence will convey that in any event. Finally, the Court will allow

plaintiffs to ask the question regarding the names of the people that defendants worked

with in China. However, the Court will not permit the plaintiffs to do anything that

resembles stereotyping or generalizing about the Chinese or their alleged patent

practices.

         3. Motion in limine to Exclude Improper Evidence and Argument Concerning
            Direct Infringement, Doc. 362

         Defendants ask the Court to exclude evidence and argument to indicate direct

infringement, that is not based on a comparison of the patent claims to the accused Edge

Taper Encore endodontic files, the Accused Products. Plaintiffs will use their expert’s,

Dr. David Sonntag, testimony to establish direct infringement. Dr. Sonntag, contends

defendants, will use Dentsply’s Pro Taper Next and compare it with Edge’s Accused

Products.      This, argues, defendants, does not prove anything regarding direct

                                             7
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 8 of 34




infringement. Dr. Sonntag also states that “[i]t is my opinion that Defendants’ EdgeTaper

Encore is intended to be a copy of Plaintiffs’ ProTaper Next.” Doc. 362-3, Ex. 1 (Sonntag

Report) ¶ 45-55. Allen Eng’g Corp. v. Bartell Indus., Inc., 299 F.3d 1336, 1351 (Fed. Cir.

2002) (Direct infringement “is determined by comparing the accused devices not with

products made by the patentee but with the claims of the patent as properly construed.”);

Fleet Engineers, Inc. v. Mudguard Techs., LLC, 761 F. App'x 989, 992-93 (Fed. Cir. 2019)

(“On remand, the district court should assess infringement by comparing the accused

products to the invention as claimed, not to Mr. Surti’s product.”). There is a narrow

exception to this legal analysis, but defendants contend it does not apply here. That

analysis focuses on the accused product is indicative only when such a comparison is

tied to the limitations of the asserted patent claims, as opposed to “unclaimed and

therefore irrelevant features.” Sun Hill Indus., Inc. v. Easter Unlimited, Inc., 48 F.3d 1193,

1196 (Fed. Cir. 1995). As argued by the defendants, “Dr. Sonntag relies on (1) a

comparison of the overall “sizes” and “lengths” of ProTaper Next and the Accused

Products; (2) side-by-side and superimposed photographs of the products; and (3) party

and third-party documents referring to the products as a whole.” Doc. 362-1 at 10.

       Plaintiffs contend otherwise. Plaintiffs contend they understand the standard for

proving infringement. See, e.g., LifeNet Health v. LifeCell Corp., 837 F.3d 1316, 1325

(Fed. Cir. 2016) (“Direct infringement of an apparatus claim ‘requires that each and every

limitation set forth in a claim appear in an accused product.’”). Evidence of copying, argue

plaintiffs, is relevant to non-obviousness (validity), willful infringement, and damages.

State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1582 (Fed. Cir. 1989) (“[C]opying

is evidence of willful infringement.”); Apple Inc. v. Samsung Elecs. Co., 258 F. Supp. 3d



                                              8
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 9 of 34




1013, 1030 (N.D. Cal. 2017) (“Evidence of copying weighs in favor of enhanced

damages.”); Liqwd, Inc. v. L'Oreal USA, Inc., 941 F.3d 1133, 1137 (Fed. Cir. 2019) (“It is

well established that copying by a competitor is a relevant consideration in the objective

indicia analysis.”).

       The Court agrees with the plaintiff. Dr. Sonntag is plaintiffs’ expert regarding

validity of the patents-in-suit, and it appears that much of his analysis will be relied on by

other experts as to willful infringement and damages. Plaintiffs indicate they will not rely

on evidence of copying to prove direct infringement. Accordingly, the Court will permit

this evidence at trial. If defendants believe the plaintiffs cross the line in this regard, they

may bring it to the Court’s attention at that time.

       4. Motion in limine to Exclude Evidence and Argument Concerning the
          PTAB's Decisions to Exercise Discretion and Decline to Institute Inter
          Partes Review of the Patents-in-Suit, Doc. 363

       Defendants ask this Court to exclude evidence regarding decisions of the United

States Patent and Trademark Office’s Patent Trial and Appeal Board (the “PTAB” or the

“Board”) to exercise discretion and decline to institute inter partes (IP) review of the

patents-in-suit. In 2018 Edge filed petitions requesting IPR of the asserted patents, the

three Scianamblo patents and the ‘696 patent. The PTAB declined to institute IPRs on

January 14, 2019, because “the same or substantially the same prior art or arguments”

were considered previously when the patents were applied for in the first instance. See

Doc. 363- 7, Ex. 5 at 2, 11-12, 24; Doc. 363-8, Ex. 6 at 2, 10-11, 22-23; Doc. 363-9, Ex.

7 at 2, 9-11, 17; Doc. 363-10, Ex. 8 at 2, 9-10, 15, 19, 24. Defendants contend that

Dentsply is going to introduce this decision to show that the PTAB rejected Edge’s

invalidity arguments and that Edge’s infringement is willful. Defendants are concerned



                                               9
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 10 of 34




that this will lead the jury to reject Edge’s defenses based on an incorrect assumption.

Defendants ask the Court to exclude all evidence relating to the PTAB’s non-institution

decision.

        Plaintiffs disagree and argue that defendants will rely on an opinion of counsel that

thoroughly analyzes the proceedings before the PTAB involving the four patents in suit

as a defense to willful infringement. Doc. 291-18, Ex. 16 (Legal Opinion of Michael

Marcin, Esq. (“Marcin Opinion”)). The four PTAB decisions are appended to the opinion

of counsel and they will call Mr. Marcin as a witness at trial. Further, argues plaintiffs, the

Marcin opinion mischaracterizes the PTAB decisions that are favorable to the defendants.

As stated by plaintiffs, “Mr. Marcin opines that ‘the PTAB did not rule on any substantive

matter related to the question of invalidity’ with respect to any of the four Patents-in-Suit.

See Doc. 291-18, Ex. 16 (Marcin Opinion). In his deposition, however, Mr. Marcin

admitted that the PTAB did make substantive findings, including by rejecting certain of

Defendants’ arguments regarding the asserted prior art references.”2 Doc. 384 at 14.

Third, plaintiffs argue that the PTAB decisions bear on the issue of validity. The PTAB

repeatedly states that these references cited by defendants in their IPR petitions were

considered by the Patent Office in its prior decisions. Doc. 384-15, 16, 17, 18, Ex. 14



2
  Q. So here we have the PTAB not only rejecting an argument made by Edge regarding
why McSpadden [a reference on which Defendants intend to rely at trial] rendered the
patent claims invalid, it called Edge's arguments not credible, correct?
A. It called some of Edge's arguments not credible.
Doc. 384-14, Ex. 13 (Nov. 19, 2019 Dep. Tr. of Michael Marcin) at 96:18-23 (emphasis added).

Q. So here the PTAB is calling Edge's argument unreasonable, correct?
A. The word "unreasonable" is written here, yes.…
Q. So for one patent they called Edge's arguments not credible, and for another patent
they called Edge's arguments unreasonable, correct?
A. They called some arguments. In one decision the words "not credible" were used;
in this decision the word "unreasonable" was used.
Id. at 110:3-24.

                                                   10
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 11 of 34




(’504 Patent Institution Denied) at 18-24; Ex. 15 (’056 Patent Institution Denied) at 16-17,

19-23; Ex. 16 (’803 Patent Institution Denied) at 12-15, 17; Ex. 17 (’696 Patent Institution

Denied) at 11-13, 18-19, 22, 24.

       The Court agrees with the plaintiffs. Defendants opened the door. They cannot

expect to enter such evidence on their behalf and then argue that the plaintiffs cannot do

so. See Cal. Inst. of Tech. v. Broadcom Ltd., Dkt. 1976, No. 16-03714 (C.D. Cal. Jan. 17,

2020) (Doc. 384-27, Ex. 26) at 4 (admitting evidence regarding IPR proceedings to the

extent that the defendants “open the door” by referencing at trial prior art that they had

relied upon in the IPR). Further, “evidence of PTO proceedings may be relevant to [the

issue of] of validity and that courts frequently allow evidence of this kind.” Finjan, Inc. v.

Sophos, Inc., No. 14-01197, 2016 WL 4560071, at *14 (N.D. Cal. Aug. 22, 2016)

(emphasis added).      The Court also agrees that “[a]ny potential confusion can be

addressed by appropriate jury instructions on the standard of proof applicable to patent

invalidity defenses and counterclaims”).      Universal Elecs., Inc. v. Universal Remote

Control, Inc., 2014 WL 8096334, at *7 (C.D. Cal. Apr. 21, 2014); Dexcowin Glob., Inc. v.

Aribex, Inc., 2017 WL 3478492, at *3 (C.D. Cal. June 29, 2017); StoneEagle Servs., Inc.

v. Pay-Plus Sols., Inc., No. 13-2240, 2015 WL 3824208, at *9 (M.D. Fla. June 19, 2015).

Accordingly, the Court will deny the motion in limine, subject to reassertion at trial if

defendants believe the plaintiffs are veering outside of this ruling.

       5. Motion in limine to Preclude Argument that there is an Obligation to
          Obtain an Opinion of Counsel, Doc. 364

       Defendants argue that the court should preclude the argument by plaintiffs that

there is an obligation to obtain an opinion from counsel prior to launching the ETE

(endodontic file system). Defendants argue that opinions of counsel are not required,

                                             11
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 12 of 34




and their absence cannot be used to show willful infringement. See 35 U.S.C. § 298

(“The failure of an infringer to obtain the advice of counsel with respect to any allegedly

infringed patent, or the failure of the infringer to present such advice to the court or jury,

may not be used to prove that the accused infringer willfully infringed the patent . . . .”);

SRI Int’l, Inc. v. Cisco Sys., Inc., 930 F.3d 1295, 1309 (Fed. Cir. 2019) (“[The] decision

not to seek an advice-of-counsel defense is legally irrelevant under 35 U.S.C. § 298.”).

        Plaintiffs, however, contend that reference to 35 U.S.C. § 298 is irrelevant,

because defendants did obtain an opinion of counsel, and they are relying on it as a

defense to willful infringement. Said opinion of counsel is listed as a trial exhibit, and the

author is listed as a trial witness. Plaintiffs argue they are entitled to ask about the opinion

and ask about why it was not obtained until 18 months after the filing of the lawsuit. See

Doc. 291-18, Marcin Opinion, dated April 19, 2019. See also Broadcom Corp. v.

Qualcomm Inc., 543 F.3d 683, 699 (Fed. Cir. 2008) (“It would be manifestly unfair to allow

opinion-of-counsel evidence to serve an exculpatory function…and yet not permit

patentees to identify failures to procure such advice as circumstantial evidence of intent

to infringe.”).

        Once again, the defendants have opened the door to this argument. They are

using the opinion as evidence and as a defense against willfulness. “The protection

granted by 35 U.S.C. § 298 dissolves in the event defendants ‘open the door’ by

attempting to refute a claim of willful infringement by implying that they relied on the advice

of counsel.” Hologic, Inc. v. Minerva Surgical, Inc., 2018 WL 3348998, at *2 (D. Del. July

9, 2018) (J. Bataillon). Thus, the protection of § 298 does not apply, and this motion in

limine will be denied.



                                              12
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 13 of 34




       6. Motion to Exclude, in Part, Testimony of Deborah A. Peacock, Esq., Doc.
          365

       Defendants ask the Court to exclude the testimony of Deborah Peacock, expert

for the plaintiffs, on willful infringement, arguing that Peacock intends to testify as both an

expert and a lawyer and will summarize emails, documents and deposition testimony.

This, argues defendants, required no assistance from an expert. She does not intend to

talk about the technical aspects of the case, but her “report focuses on the subjective

state of mind of Defendants in order to demonstrate that the infringement was willful.”

Doc. 365-3, at 10-11, Ex. 1 ¶ 27. Her opinions include:

       a. Defendants intentionally copied ProTaper Next;

       b. Defendants actually knew or should have known that their actions

       constituted an unjustifiably high risk of infringement;

       c. Defendants failed to make good-faith efforts to avoid infringing

       the Patents-in-Suit prior to and after the filing of this lawsuit;

       d. Defendants’ launch, sale and marketing of the Accused Products

       fell short of the standards of behavior for the industry and what are

       typical standards of behavior in industry;

       e. Defendants attempted to cover up their infringement; and

       f. Any reliance by Defendants on the Legal Opinion of Michael J. Marcin is

       misplaced and Defendants cannot reasonably believe they do not infringe

       or that the Patent-in-Suit are invalid.

Id., Ex. 1 ¶ 15. Allowing her to testify as to these issues, contends defendants, does not

in any way help the trier of fact. Mass Engineered Design, Inc. v. Planar Sys., Inc., 2017

                                                 13
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 14 of 34




WL 2642277, at *14 (D. Or. June 19, 2017) (striking portion of patent-law expert’s opinion

that the infringement was willful as the objectionable portions “read[] largely like a legal

memorandum” and would not be helpful to the trier of fact).

       The Court previously ruled on the testimony of Ms. Peacock, finding that Ms.

Peacock may testify as to “areas of patent processes, investigations, industry standards,

due diligence, willfulness and related topics.” Doc. 351 at 12. The Court also denied a

motion for summary judgment, concluding that plaintiffs will be permitted to present their

case concerning: “When did the defendants know or when should they have known [of

the Patents-in-Suit]? Was defendant willfully blind to the patents-in-suit prior to the filing

of the lawsuit? Did defendants continue to infringe during the pendency of the lawsuit?”

Doc. 354 at 13. The Court further determined that:

              [T]he Court will not permit [Ms. Peacock] to testify in such a way
              that invades the province of the jury. If the jury can understand the
              issue without the assistance of the expert, such testimony will not
              be permitted. Ms. Peacock may testify as to those issues within
              her qualifications that are designed to assist the jury and are
              reliable, but she may not testify as so as to decide issues for the
              jury.

Doc. 351 at 12-13.      Likewise, the Court now determines that Ms. Peacock will be

permitted to testify in Court. These issues have been discussed at least three times. If,

as the Court previously stated, Ms. Peacock strays from her expertise and begins

testifying about issues that are the province of the jury, the defendants may so object.

       7. Motion in limine to Exclude Evidence and Argument that Edge is a Serial
          Copier of Dentsply's Products, Doc. 366

       Defendants move this Court to exclude evidence that they copied any of Dentsply’s

products other than the deontic file of the asserted patents. Defendants also ask this

Court to preclude any testimony that Edge is a serial copier. Allegedly, expert Ms.

                                             14
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 15 of 34




Peacock will argue that Edge has engaged in a “broader pattern of copying”. Edge

contends that Dentsply and Ms. Peacock “intend to argue at trial that Edge has willfully

infringed the patents-in-suit based on a “broader pattern of copying” at least six additional

Dentsply products (ProTaper, ProTaper Universal, ProTaper Gold, WaveOne Gold,

Vortex Blue, and Endo Sequence) that are “not at issue in this lawsuit” because Dentsply

does not allege that they practice the asserted patents.” Doc. 366-1 at 7; see also Ex. 1

(Peacock Report) ¶¶ 34-35, 40, 85, 139 & n.7. Sonos, Inc. v. D&M Holdings Inc., No. CV

14-1330-WCB, 2017 WL 5633204, at *3 (D. Del. Nov. 21, 2017) (Bryson, C.J., sitting by

designation) (quoting Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343,

1366 (Fed. Cir. 2001)) (“Sonos may present evidence that D&M copied Sonos’s patents

or patented features in commercial embodiments of the patents-in-suit, but may not

present evidence that D&M copied material unrelated to the patented inventions.”).

       Likewise, defendants contend that the broader pattern of copying is not admissible

to prove willful infringement. See Am. Tech. Ceramics Corp. v. Presidio Components,

Inc., 2019 WL 2330855, at *10 (E.D.N.Y. May 31, 2019) (excluding evidence of copying

a product that “does not practice either of the patents-in-suit” offered to prove willfulness

based on the “‘significant prejudice associated with [copying] evidence, as a jury may use

evidence of copying to unfairly conclude that Defendant’s products infringe the patents-

in-suit’” (quoting Finjan, Inc. v. Blue Coat Sys., Inc., No. 13–CV–3999, 2015 WL 4129193,

at *6 (N.D. Cal. July 8, 2015))); Sonos, 2017 WL 5633204, at *1-3 (excluding “evidence

of copying that is unconnected to the commercial embodiments of the patent”).

       Plaintiffs first state that they do not intend to introduce evidence that defendants

are serial copier. As stated by plaintiff “[t]o the extent Defendants’ motion seeks only to



                                             15
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 16 of 34




exclude argument and testimony characterizing Defendants’ broader portfolio of products

(i.e., products other than EdgeTaper Encore) as “copies” of Plaintiffs’ products, Plaintiffs

do not oppose.” Doc. 384, at 24. Plaintiff, however, does not want this motion to halt

plaintiffs from adducing evidence related to the Accused Products, even if such a

reference includes defendants’ other products. Further, argues plaintiffs, defendants rely

on their broader portfolio of products to support their low damages figure. To that extent,

the plaintiffs likewise contend they should be able to adduce such evidence regarding

rebutting defendants’ claims.

        This Court previously ruled that “the relevant evidence will come from the discovery

related to the accused products, not non-accused products.”3 Likewise, the Court finds

there is no dispute regarding “serial copiers.” The plaintiff will be permitted to offer

evidence that relates to the Accused Products, and the market for the endodontic files,

which will likely include advertising, marketing and sales materials for defendants’

products. Any other issues may be raised and addressed during the trial as they arise.

        8. Motion in limine to Exclude Argument and Evidence Related to
           Defendants Index of Privileged Documents, Doc. 367

        Defendants contend they have an index of privileged email communication

between Edge’s founder and his attorney, which is noted to be a “communication

reflecting legal advice regarding patents.” See Doc. 367-3, Ex. 1. Dentsply, it is argued,



3
  Dentsply moved to compel, arguing that “[e]vidence regarding a pattern of copying, including copying of
products not accused of infringing the Patents-in-Suit,” is relevant to both willful infringement and secondary
considerations of nonobviousness. Doc. 62 at 7-9. June 7, 2018 Hearing Tr. at 97-100 (“Courts routinely
limit a party's entitlement to discovery of unaccused products and services. . . And so I agree that the
request for any endodontic instruments is too broad . . . . [I]f liability is established then the proof of
willfulness will more likely turn on defendant's conduct with regard to the accused products, not with regard
to some other products. . . . [W]hen I look at all those [secondary considerations of non-obviousness] it
seems to me that . . . the relevant evidence will come from the discovery related to the accused products,
not non-accused products . . . .”); see also Doc. 138 at 1.

                                                      16
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 17 of 34




wants to use this entry to show that that Edge had pre-suit knowledge of the patents-in-

suit, which goes to the issue of willful infringement. “[N]o adverse inference shall arise

from invocation of the attorney-client [] privilege.”        Knorr-Bremse Systeme Fuer

Nutzfahrzeuge, GMBH v. Dana Corp., 383 F.3d 1337, 1344-45 (Fed. Cir. 2004) (en banc);

See Oil-Dri Corp. of Am. v. Nestle Purina PetCare Co., 2019 WL 1098925, at *2 (N.D. Ill.

Mar. 8, 2019) (granting motion to exclude evidence derived from or regarding a privilege

log). At best states defendant, the privilege log has minimal probative value.

       Plaintiffs contend they should be able to use this privilege log to refresh recollection

of and to cross-examine defendants’ witnesses. Plaintiffs anticipate that defendants will

argue they had no idea they would be accused of patent infringement, but the privilege

logs and notations may directly contradict some of the testimony, particularly regarding

capacity and resources to evaluate the risk. U.S. ex rel. Baker v. Cmty. Health Sys., Inc.,

No. 05-279, 2012 WL 12294412, at *4 (D.N.M. July 25, 2012) (“The fact that a party had

communications with its attorney is not privileged.”); Cardtoons, L.C. v. Major League

Baseball Players Ass'n, 199 F.R.D. 677, 683 (N.D. Okla. 2001) (“Generally, the fact that

a client talked to an attorney, the date that the communications occurred, and the

individuals present when the communications occurred are not privileged.”). See Knox

Energy, LLC v. Gasco Drilling, Inc., 2016 WL 6537999, at *4 (W.D. Va. Nov. 3, 2016)

(admitting a privilege log on the grounds that it demonstrated the fact that

communications with counsel occurred during a relevant window, and noting that the fact

of these communications were relevant because it rebutted the movant’s argument that

it was not aware of anything “unusual” at that time) (emphasis added); see also Knox

Energy, LLC v. Gasco Drilling, Inc., 637 F. App'x 735, 740 (4th Cir. 2016) (finding that the



                                              17
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 18 of 34




court did not abuse its discretion in admitting the privilege log). What defendants thought,

immediately prior to the launch, argues plaintiffs, is relevant to their state of mind and

rebuts their argument that they did not know the risk of patent infringement.

       The Court is going to allow the use of the privilege log. Plaintiff will not be permitted

to ask for the specific content of or legal advice given. However, the log seems relevant

as to the issues specified by the plaintiff. The Court, though, will be open to an objection

by the defendants if the plaintiff crosses the line as set forth herein and comes to close to

questioning the witness regarding the contents of the communications.                 Those are

privileged.

       9. Motion to Bifurcate Trial with Two Consecutive Phases: (1) Infringement
          and Invalidity, and (2) Damages and Willfulness, Doc. 368

       Federal Rule of Civil Procedure 42(b) provides that a court may “order a separate

trial of one or more separate issues” for “convenience, to avoid prejudice, or to expedite

and economize.” Fed. R. Civ. P. 42(b). Fed. R. Civ. P. 42(b) gives district courts “broad

discretion” to bifurcate issues for trial. Easton v. City of Boulder, Colo., 776 F.2d 1441,

1447 (10th Cir. 1985). Bifurcation is appropriate when trial issues are “clearly separable.”

New York Life Ins. Co. v. Saul, 2017 WL 5634117, at *2 (D.N.M. Nov. 22, 2017) (quoting

Palace Expl. Co. v. Petroleum Dev. Co., 316 F.3d 1110, 1119 (10th Cir. 2003)). When

claims for patent infringement are asserted, “district courts, in their discretion, may

bifurcate willfulness and damages issues from liability issues in any given case.” Robert

Bosch, LLC v. Pylon Mfg. Corp., 719 F.3d 1305, 1319-20 (Fed. Cir. 2013) (en banc). “In

deciding whether one trial or separate trials will best serve the convenience of the parties

and the court, avoid prejudice, and minimize expense and delay, the major consideration

is directed toward the choice most likely to result in a just final disposition of the litigation.”

                                                18
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 19 of 34




In re Innotron Diagnostics, 800 F.2d 1077, 1079, 1084 (Fed. Cir. 1986) (citing 9 C. Wright

& A. Miller, Federal Practice and Procedure, § 2388 (1971)); see also New York Life Ins.,

2017 WL 5634117, at *2.

        The Court issued a Memorandum and Order granting partial summary judgment

to plaintiffs that certain of the asserted claims in the three Scianamblo patents are

infringed and/or not invalid and that other asserted claims of the Scianamblo patents and

the fourth ‘696 patent are not invalid over some of the prior art.4 Doc. 354, Summary

Judgment order. The jury will determine infringement and invalidity of the remaining

asserted claims not decided by summary judgment. Also, the jury will decide the amount

of damages and the issue of willfulness.

        Defendants contend that explaining the nuances of the Court’s summary judgment

rulings as well as having the jury determine the infringement/invalidity of the remaining

asserted claims will confuse and prejudice the jury. Defendants state:

            the Court should hold trial in two, back-to-back phases before the same
            jury. In the first phase, the parties would present testimony from (i) all
            fact witnesses concerning all relevant issues, and (ii) the parties’
            technical expert witnesses (Dr. Sonntag and Mr. Garman) concerning
            infringement and invalidity. See supra Section II.B. After the jury
            renders its verdict on liability, the Court could inform the jury that it
            previously found infringement of additional patent claims at summary
            judgment. In the second phase, the parties would then present
            testimony from the parties’ damages experts (Dr. Ugone and Dr.
            Sullivan) concerning complex economic and market data, and
            testimony from the parties’ willfulness experts (Ms. Peacock and Mr.
            Marcin) concerning whether Edge knowingly and deliberately infringed.



4
  The Court granted Dentsply’s motion on June 23, 2020, finding that “the Edge Taper Encore infringes (a)
claims 1-4 and 6 of the ’504 Patent, (b) claims 3, 8, and 17 of the ’056 Patent, and (c) claims 4-6 and 20-
21 of the ’803 Patent.” Doc. 354, SJ Order at 13-14, 16. The Court granted Dentsply’s motion, and entered
summary judgment that “claims 6, 10, and 11 of the ’504 Patent, claims 10, 11, and 17 of the ’056 Patent,
and claims 13, 14, and 20 of the ’803 Patent are not invalid” over any of the identified prior art; that “claims
1-2, 5, and 8-10 of the ’696 Patent are not invalid over Scianamblo ’669”; and that “the asserted claims of
the ’504 Patent are not invalid over McSpadden ’186, Rouiller, or Badoz ’279.” Id. at 23-24.

                                                      19
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 20 of 34




Doc. 368-1 at 10. Accordingly, the defendants ask the Court to bifurcate trial into the two

phases.

        Plaintiffs oppose bifurcation of trial. First, plaintiffs argue that the defendants

waived bifurcation in the joint proposed pretrial order.5 Second, plaintiffs argue that

bifurcation would require the parties to present the same evidence twice, once for the

benefit of liability and then for the benefit of willfulness. Third, the damages calculation

is no more complex than the average patent case. Fourth, there is not prejudice in

allowing the jury to hear the case in its entirety, and having the jury hear the entire case

will not result in jury confusion. “A single trial generally lessens the delays, costs and

inconvenience for the court, the parties, and the witnesses.” Real v. Bunn-O-Matic Corp.,

195 F.R.D. 618, 626 (N.D. Ill. 2000) (citation omitted). “While patent cases frequently

present complicated liability and damages questions, bifurcation in patent cases remains

the exception rather than the rule.” Lam Research Corp. v. Schunk Semiconductor, 65

F. Supp. 3d 863, 865 (N.D. Cal. 2014); SenoRx, Inc. v. Hologic, Inc., 920 F. Supp. 2d

565, 568 (D. Del. 2013); see also Fed. R. Civ. P. 42 Advisory Committee Notes

(“separation of issues for trial is not to be routinely ordered”).

        Plaintiffs have won on the claims already decided by this Court. The jury will be

required to address willfulness and damages. There is no judicial economy in bifurcating

this trial. The Court likewise agrees that the damages calculations will not be unusually

difficult for a patent case. Further, the Court is of the opinion that any confusion to the jury




5
  “Dentsply Sirona shall present first at trial regarding issues of infringement, willful infringement, and
damages. Edge shall then present its response to Dentsply Sirona’s case regarding infringement, willful
infringement, and damages, and will also present first regarding the issue of patent invalidity. Dentsply
Sirona shall then present its response to Edge’s case regarding patent invalidity.” Doc. 385-2, Ex. 11 at 24
(Joint Proposed Pretrial Order).

                                                    20
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 21 of 34




can be remedied with the use of limiting instructions, special verdict forms or other

instructions.

       10.      Motion for leave to file a reply to defendants’ opposition and
                response to plaintiff’s motion in limine, Doc. 392
       Plaintiffs ask the Court to permit it to file a reply to defendants’ response in Doc.

382, specifically motions in limine number 2 and 9. Defendants oppose this motion.

With regard to motion in limine number 2, plaintiff argues that defendant is now going to

have counsel testify as to certain privileged information regarding willful infringement.

Defendant disagrees arguing it is entitled to elicit certain testimony regarding its post-

filing conduct. The Court will permit the filing of the reply brief instanter. The Court will

determine the merits of these arguments as they arise during the course of the trial. It is

difficult at this point, without the context of the evidence, to make a determination what

plaintiffs will be able to ask defendants’ counsel. Again, however, as stated herein, if

defendants open the door, the Court will likely permit the plaintiffs to ask additional

questions of defendants’ counsel.

       With regard to motion in limine number 9, plaintiffs contend that defendants should

not be permitted to introduce evidence that Revo-S is a prior art product that renders

certain asserted claims of the ‘696 patent invalid as obvious. Defendants argue that this

is an inaccurate view of the evidence, and they will be able to prove that Revo-S is a prior

art product. Again, the Court is unable to rule on this question prior to trial. The Court

will listen as the evidence is presented and will make a ruling at that time upon an

appropriate objection.

       The motion to file the reply brief is granted instanter.




                                             21
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 22 of 34




       11.     Motion in limine 1-11, Doc. 369

       A.      Motion No. 1: To Preclude Defendants From Offering Testimony Contrary
       to this Court’s Claim Construction Order

       Plaintiffs contend that defendants will elicit testimony from their expert, Mr.

Garman, that will be contrary to this Court’s Claim Construction Order. Defendants

contend that none of their proffered testimony in this regard will run contrary the Claim

Construction Order. Defendants also state that Edge does not seek to argue that the ’696

patent requires the active part to extend through the point of the file, unless it needs to do

so for rebuttal. The Court will not permit the parties to contradict the court’s construction.

See Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1321 (Fed. Cir. 2009) (“No

party may contradict the court's construction to a jury.”). Therefore, the Court grants this

motion in limine.

       B.      Motion No. 2: To Preclude Defendants from Relying on the Advice of Their
       Litigation Counsel as a Defense to Willful Infringement

       Plaintiffs argue that defendants represented that they “do not intend to rely on the

substance of advice provided by litigation counsel as a defense to Plaintiffs’ claims of

willful infringement.” (March 9, 2020 e-mail from Julie Simeone.) Doc. 327-21, Ex. U. As

a result, plaintiff did not conduct discovery relating to communications and their litigation

counsel. Accordingly, plaintiffs contend that defendants should be precluded from relying

on such documents as prepared by their litigation counsel, such as their preliminary non-

infringements or preliminary invalidity disclosures as to plaintiffs’ claim of willfulness.6




6
  Defendants are relying on an opinion of counsel from Michael Marcin, a patent attorney who is not
representing Defendants in this litigation. Defendants have also designated Mr. Marcin as a testifying
expert.

                                                 22
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 23 of 34




These documents were prepared for litigation, and not on the merits, and thus argues

plaintiffs, they are not documents relevant to non-infringement or invalidity.

       Defendants argue that what they actually said was that they did “not intend to rely

on the substance of advice provided by litigation counsel as a defense to Plaintiffs’ claims

of willful infringement, which we maintain should be focused on prelitigation conduct.”

Doc. 369-4, Ex. 3, at 2. This, states defendants, is because the willfulness determination

is measured “against the knowledge of the actor at the time of the challenged conduct.”

Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1933 (2016); see also Mentor

Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1295 (Fed. Cir. 2017) (“‘[I]n ordinary

circumstances, willfulness will depend on an infringer’s prelitigation conduct’ because ‘a

patentee must have a good faith basis for alleging willful infringement.’” (citation omitted)).

       As the discussed herein above, the Court will, after listening to the context of the

evidence offered, make a decision at trial. However, to the extent Mr. Marian’s testimony

primarily relies on litigation counsel’s work product as the basis for his opinion the Court

will not be inclined to allow such testimony. The Court will deny the motion at this point in

the case, but it is subject to objection and further discussion as trial.

       C.     Motion No. 3: To Preclude Dr. Goodis, or Any Other Fact Witness, From
       Providing Expert Testimony On the Issues of Infringement, Validity, and the
       Availability of Acceptable Non-Infringing Alternatives

       Dr. Goodis is defendants’ fact expert, and plaintiffs contend he is not an

infringement or validity expert and should not be permitted to testify in that regard.

Further, Dr. Goodis has agreed he has no opinions on or independence knowledge of

these issues. Doc. 369-5, Ex. 4 (May 21, 2019 Dep. Tr. of Charles Goodis) at 109:8-10,

18-25 and 110:1-3, Id. at 111: 13-16, 24-25 and 112:1-6 (emphasis added); see also id.



                                              23
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 24 of 34




at 110:4-10, 244:21-25, and 245:1-5. Plaintiffs argue that he must be qualified as an

expert through submission of a Fed. R. Civ. P. 26(a)(2) report before he is able to render

an opinion. HVLPO2, LLC v. Oxygen Frog, LLC, 949 F.3d 685, 688-90 (Fed. Cir. 2020).

        Defendants ask the court to deny this motion, arguing it does not intend to elicit

expert testimony from any fact witness or witness who has not submitted an expert report.

However, Edge intends to ask witnesses questions regarding factual testimony that bear

on the ultimate issues of infringement, invalidity, willful infringement and damages.

Defendants state that “Edge intends to call at trial its CEO and experienced endodontist,

Dr. Charles Goodis, who may offer factual testimony on topics including: (i) his knowledge

of and experience with the endodontic instruments and related products at issue including

the prior art instruments sold under the names EndoSequence and Revo-S; (ii) his

awareness and understanding of Edge’s invalidity and non-infringement defenses in this

action, which is relevant to his state of mind in connection with Dentsply’s willful

infringement claims; (iii) availability and cost of alternatives upon which Edge’s technical

and damages experts have opined and are expected to offer expert testimony at trial; and

(iv) issues related to alleged secondary considerations of nonobviousness.” Doc. 382 at

9-10.

        The Court notes that some of this testimony may be used to lay foundation for

experts and to establish personal knowledge. See, e.g., Deckers Outdoor Corp. v.

Romeo & Juliette, Inc., 2017 WL 5634993, at *5-6 (C.D. Cal. Oct. 6, 2017). From that

perspective, the Court will allow these fact witnesses to testify. However, to the extent

that they cross over into expert testimony, and the witness has not been identified under




                                            24
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 25 of 34




Rule 26, plaintiffs are free to so object at trial. This motion is granted in part and denied

in part.

        D.    Motion No. 4: To Preclude Defendants From Referring to Prior Legal
        Disputes That Did Not Relate to ProTaper Next, EdgeTaper Encore, or Any of
        the Patents-in-Suit

        Plaintiffs contend that defendants will raise issues regarding prior legal disputes

involving both plaintiffs and defendants and their related companies that do not in any

way relate to ProTaper Next, Edge Taper Encore, or any of the Patents-in-Suit.

Defendants attempted to raise this issue during claim construction, and the Court stated

that prior lawsuits on different patents or products are irrelevant.7 Defendants state they

do not intend to offer any litigation history unless it is used to rebut. The Court has already

determined this is not admissible evidence. If, however, defendants feel that plaintiffs

open the door, the Court will at that time here arguments of counsel. Otherwise, this

motion is granted.

        E.    Motion No. 5: To Preclude Defendants From Prejudicing the Jury By
        MakingNon-Patent Related Allegations Against Plaintiffs That Are Unrelated to
        ProTaper Next, EdgeTaper Encore, or Any of the Patents-in-Suit

        Plaintiff contends that defendants will offer untrue evidence of unsavory conduct



7
  MR. GINSBERG: And just to be clear, Dentsply has a history of suing smaller competitors. This is the
third lawsuit that they filed against my --
THE COURT: I just finished a case with Apple. Okay? So just don’t talk to me about this.
MR. GINSBERG: Fair enough.
THE COURT: Yes, indeed. And I start one next month with Samsung. So just this is the way business is
done in the United States, thank you very much.
MR. GINSBERG: Understood, Your Honor.
THE COURT: Okay.
MR. GINSBERG: I’ll defer from talking about the outcomes of those two prior cases.
THE COURT: Thank you.
Doc. 206 (Claim Construction Hr. Tr.) at 28:19-29:7. In addition, Magistrate Yarbrough stated in this case:
[THE COURT:]” And frankly I’m not the judge that would be making the decision on it but if it was my
decision I wouldn’t be inclined to allow into evidence what happened or didn’t happen in some other case
that deals with an entirely different product. So I wouldn’t think that would come into evidence anyway.”
Doc. 369-7, Ex. 6 (June 7, 2018 Hr. Tr.) at 103:5-12.

                                                    25
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 26 of 34




on the part of the plaintiffs that does not relate to any claims or defenses in this case,

including international sanctions on Iran, false advertising claims in another case, antitrust

violations and so forth.

       Defendants state they will not offer evidence regarding Iran. However, they do not

know what plaintiffs are talking about regarding false advertising and anticompetitive

behavior, nor do they know what plaintiffs are referring to when they say “several

documents” on the exhibit list.     To the extent that defendants believe plaintiffs are

disparaging them regarding advertising practices and so forth, defendants wish to offer

such evidence.

       The Court finds that in general references to other lawsuits, other claims, and other

behaviors in totally unrelated lawsuits are irrelevant and will not be admitted at trial. To

this extent plaintiffs’ motion is granted. If based on the evidence as it evolves defendants

feel that something in this regard is relevant, it may motion the Court at that time.

       F.    Motion No. 6: To Preclude Defendants From Relying on Untimely Produced
       Video Exhibit DTX No. 547

       Plaintiffs argue that defendants disclosed an untimely a video exhibit well past the

required deadline. A week after the close of expert discovery, and after the expert Mr.

Garman’s deposition, defendants disclosed a video. Doc. 369-8, Ex. 7 (March 25, 2020

Letter from A. Bapna to R. Echols). Further, this video was not in Mr. Garman’s report,

so plaintiffs contend he would not be permitted to testify as to Video Ex. DTX No. 547.

       Defendants disagree and argue that if the evidence is disclosed late and it is

“justified” or “harmless”, preclusion is unnecessary. See Woodworker’s Supply, Inc. v.

Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999). The Court considers the

following four factors in its analysis: “(1) the prejudice or surprise to the party against

                                             26
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 27 of 34




whom the testimony is offered; (2) the ability of the party to cure the prejudice; (3) the

extent to which introducing such testimony would disrupt the trial; and (4) the moving

party’s bad faith or willfulness.” Id. Defendants contend there is no new evidence in this

video, so there can be no surprise or prejudice. Defendants state that the position in the

video is consistent with their position in invalidity disclosures served on November 22,

2019, and Mr. Garman’s expert report of January 11, 2020. Defendants argue that “the

only difference between DTX-547 and the videos produced on January 11, 2020 is that

the former is a video of an actual EndoSequence file rotating and exhibiting swagger and

the latter is a model of the file created by CT scanning, which also shows the same

rotation and swagger.” Doc. 382 at 16.

      The Court finds the production of the video was clearly late. The defendants waited

until after both production and depositions were completed before disclosing this video.

Plaintiff contends it has had no opportunity to examine this expert on the contents. The

Court will allow the defendants to produce this expert, and defendants will pay all costs

and expenses of the plaintiffs and the expert and allow plaintiffs to examine Mr. Garman

as to this video. If defendants choose not to do so, the video will not be permitted to be

introduced in this case. This motion is granted as instructed herein.

      Defendants contend that Dentsply intends to offer evidence and argument

regarding other than the patents-in-suit which are the “marked patents.” Defendants

argue that Dentsply will offer evidence that these marks should have alerted Edge to the

existence of the patents-in-suit. Defendant states that this Court, and others, have held

that pre-suit knowledge is required to establish willful infringement.    The evidence,

contends defendants, will show they never knew of the patents-in-suit pre-litigation. Halo



                                           27
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 28 of 34




Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1933 (2016); SRI Intl., Inc., 930 F.3d at

1308; see also VLSI Tech. LLC v. Intel Corp., 2020 WL 3488584, at *4 n.4 (D. Del. June

26, 2020).

       The Court finds it necessary to hear the evidence and to view the objections in the

context of that evidence. The Court will deny the motion subject to reassertion at trial.

       G.     Motion No. 7: To Preclude Defendants From Referring to Plaintiffs’ Marking
       of Products and Patents Not at Issue in This Lawsuit

       Plaintiffs contend that defendants intend to offer evidence on labeling for patents

and products not at issue in this case. In particular, plaintiffs state defendants have

identified exhibits and deposition testimony not related to the products in this lawsuit but

appear to be offered to imply that plaintiffs failed to comply with the false marking statute

for labeling. Plaintiffs argue these documents and testimony are irrelevant.

       Defendants contend that Edge should be permitted to present evidence of patent

marking practices regarding the ProTaper Next files to show the flaws in the arguments

of Dentsply. Dentsply, contends defendants, cannot show that Edge knew of the patents-

in-suit prior to the litigations.   Thus, there is not the pre-suit knowledge that is a

prerequisite to establishing willful infringement.

       There is no fraudulent marking issue in this lawsuit, the Court finds such evidence

is not relevant. The Court generally will refuse to allow testimony of products not at issue

in the lawsuit. Accordingly, the Court will grant the motion.

       H. Motion No. 8: To Preclude Mr. Garman From Offering Testimony That Is
       Beyond the Scope of His Expert Reports Or Is Based On Information that Was
       Not Known to Mr. Garman at the Time of His Deposition

       Plaintiffs ask the Court to exclude certain of Mr. Garman’s opinions that rely on




                                              28
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 29 of 34




inaccurate and unreliable CAD models. See Doc. 291. This Court previously addressed

this issue in a Daubert motion stating that “[D]efendants must lay sufficient foundation as

to Garman’s qualifications and as to his methodologies … [and] show that such methods

are reliable.” Doc. 351 at 17. Plaintiffs ask this Court to preclude information that is

beyond the scope and information he relies on now that was obtained after he submitted

his expert report and after he was deposed.

       Edge contends it will offer sufficient foundation at trial. Edge argues that the motion

is too vague and difficult to respond to and that Mr. Garman’s testimony will support the

reliability of the models.

       “All expert witnesses at trial must tether their testimony to the contents of their

respective reports and are precluded from exceeding the scope of their reports.”

AngioScore, Inc. v. TriReme Medical, Inc., 2015 WL 5258786, at *1 n.1 (N.D. Cal. Sept.

8, 2015); see also Honeywell Int’l Inc. v. Universal Avionics Sys. Corp., 488 F.3d 982,

994 (Fed. Cir. 2007) (upholding district court decision to exclude expert testimony

regarding issues addressed in deposition but not in the expert’s report); Air Turbine Tech.,

Inc. v. Atlas Copco AB, 410 F.3d 701, 713 (Fed. Cir. 2005) (“[W]e do not think the district

court abused its discretion in excluding Dr. Catz’s testimony under Fed. R. Civ. P. 37(c)(1)

insofar as his testimony exceeded the material disclosed in his expert report.”).

       The Court is not going to determine this issue until trial. The Court has indicated

that if defendants do not lay sufficient foundation in this regard, the evidence will not be

permitted at trial. The Court will deny the motion at this time, but it is subject to objection

and renewal at trial.




                                              29
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 30 of 34




         I.     Motion No. 9: To Preclude Defendants From Referring to Samples of Revo-
                S That Were Manufactured After the Filing Date of the ’696 Patent (Are
                Therefore Not Prior Art) and Are Admittedly Different Than Files Sold Prior
                to the Filing Date of the ’696 Patent

         Plaintiffs contend that defendants are going to argue that the ‘696 Patent is invalid

based at least in part on samples that were not manufactured until years after the ‘696

Patent was filed. This cannot be prior art, argues plaintiffs, because they do not reflect

the geometry of the Revo-S that were sold prior to the filing of the ‘696 patent. The Patent

was filed in 2013, and the tests were made on samples manufactured in 2017 and 2019.

Mr. Garman admits that he did not include the deposition testimony of Mr. Claude

regarding these changes to Revo-S, as he thought he had been told that the changes did

not affect the functional part of the Revo-S files. See Doc. 369-13, Ex. 12 at 150:20-

152:5.

         Defendants oppose this motion and asks the Court to deny it in its entirety.

Defendants contend this goes to the merits of one of defendants’ primary prior art

invalidity defenses to Dentsply’s claim of infringement of the ‘696 patent. This is more

akin to a request for summary judgment, argues defendants. See, e.g., Hana Fin., Inc.

v. Hana Bank, 735 F.3d 1158, 1162 n.4 (9th Cir. 2013) (“A motion in limine is not the

proper vehicle for seeking a dispositive ruling on a claim, particularly after the deadline

for filing such motions has passed.”).              Further, defendants argue, plaintiffs

mischaracterize the evidence, as there is no evidence by plaintiffs that show any changes

have been made to Revo-S since 2011.

         The Court will deny the motion at this time. The Court will rule on it as the evidence

is presented at trial. There are clearly issues of fact that are disputed at this time. The

Court can easier rule on this motion in the context of the evidence at trial.

                                               30
    Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 31 of 34




       J.     Motion No. 10: To Preclude Defendants From Offering Testimony That
       Their Endodontic Files Are Allegedly Superior to Plaintiffs’ Files Due to Their
       Metallurgy

       Plaintiffs argue that defendants are going to attempt to argue at trial that their

endodontic files are superior to plaintiff’s files. Plaintiffs note that this Court, during the

claim construction hearing, found the metallurgy of defendant’s files to be irrelevant. Doc.

206 (Claim Construction Hr. Tr.) at 29:13-30:9 (emphasis added). Plaintiffs are arguing

about the geometries of the files, not their metallurgy.

       Defendants argue that the metallurgy of the parties’ files is relevant, particularly

the secondary considerations of non-obviousness and damages. See Fox Factory, Inc.

v. SRAM, LLC, 944 F.3d 1366, 1373 (Fed. Cir. 2019) (“In order to accord substantial

weight to secondary considerations in an obviousness analysis, ‘the evidence of

secondary consideration must have a “nexus” to the claims.’” (citation ommitted); Ormco

Corp. v. Align Tech., Inc., 463 F.3d 1299, 1311-12 (Fed. Cir. 2006) (“Evidence of

commercial success, or other secondary considerations, is only significant if there is a

nexus between the claimed invention and the commercial success.”).

       Again, the Court will hear this evidence as it is presented at trial. At this point the

Court is uncertain as to the relevancy of metallurgy of defendants’ products. However,

the Court will grant some leeway and will hear evidence in this regard, if defendants create

the required nexus to the claims.

       K.     Motion No. 11: To Preclude Defendants From Arguing that the Asserted
       Claims of the ’504 Patent Are Invalid Over McSpadden ’186, Rouiller, or Badoz
       ’279 Since the Court has Already Held that the Asserted Claims of the ’504 Patent
       are Not Invalid Over these References

       Plaintiffs argue that the Court granted summary judgment that the asserted claims

of the ‘504 Patent (claims 1-4, 6, 8-11, and 14) are not invalid over McSpadden ’186,

                                              31
     Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 32 of 34




Rouiller, or Badoz ’279. Doc. 354 at 23-24. Since the Court has ruled on this issue, the

plaintiffs ask the Court to minimize the risk to the jury and keep the defendants from

arguing this issue. Edge does not oppose this motion. The Court will, therefore, grant

plaintiffs’ motion.

       THEREFORE, IT IS ORDERED THAT THE:

       1. Motion in limine to exclude evidence and argument that defendants “blocked”

           manufacturer from producing documents, Doc. 360, is denied in part and

           granted in part;

       2. Motion in limine to Exclude Evidence and Argument Concerning Chinese

           Culture and Business Practices, Doc. 361, is denied;

       3. Motion in limine to Exclude Improper Evidence and Argument Concerning

           Direct Infringement, Doc. 362, is denied;

       4. Motion in limine to Exclude Evidence and Argument Concerning the PTAB's

           Decisions to Exercise Discretion and Decline to Institute Inter Partes Review

           of the Patents-in-Suit, Doc. 363, is denied;

       5. Motion in limine to Preclude Argument that there is an Obligation to Obtain an

           Opinion of Counsel, Doc. 364, is denied;

       6. Motion to Exclude, in Part, Testimony of Deborah A. Peacock, Esq., Doc. 365,

           is denied;

       7. Motion in limine to Exclude Evidence and Argument that Edge is a Serial Copier

           of Dentsply's Products, Doc. 366, is denied;

       8. Motion in limine to Exclude Argument and Evidence Related to Defendants

           Index of Privileged Documents, Doc. 367, is denied;



                                             32
Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 33 of 34




 9. Motion to Bifurcate Trial with Two Consecutive Phases: (1) Infringement and

    Invalidity, and (2) Damages and Willfulness, Doc. 368, is denied;

 10. Motion for leave to file a reply to defendants’ opposition and response to

    plaintiff’s motion in limine, Doc. 392, is granted instanter; and

 11. Plaintiffs’ Motions in limine numbers 1 through 11, Doc. 369, are:

       a. Motion No. 1: To Preclude Defendants From Offering Testimony

           Contrary to this Court’s Claim Construction Order, is granted;

       b. Motion No. 2: To Preclude Defendants from Relying on the Advice of

           Their Litigation Counsel as a Defense to Willful Infringement, is denied;

       c. Motion No. 3: To Preclude Dr. Goodis, or Any Other Fact Witness, From

           Providing Expert Testimony On the Issues of Infringement, Validity, and

           the Availability of Acceptable Non-Infringing Alternatives, is granted in

           part and denied in part;

       d. Motion No. 4: To Preclude Defendants From Referring to Prior Legal

           Disputes That Did Not Relate to ProTaper Next, EdgeTaper Encore, or

           Any of the Patents-in-Suit, is granted;

       e. Motion No. 5: To Preclude Defendants From Prejudicing the Jury By

           Making Non-Patent Related Allegations Against Plaintiffs That Are

           Unrelated to ProTaper Next, EdgeTaper Encore, or Any of the Patents-

           in-Suit, is granted;

       f. Motion No. 6: To Preclude Defendants From Relying on Untimely

           Produced Video Exhibit DTX No. 547. Is denied;




                                       33
Case 1:17-cv-01041-JFB-SCY Document 408 Filed 11/02/20 Page 34 of 34




       g. Motion No. 7: To Preclude Defendants From Referring to Plaintiffs’

          Marking of Products and Patents Not at Issue in This Lawsuit, is granted;

       h. Motion No. 8: To Preclude Mr. Garman From Offering Testimony That

          Is Beyond the Scope of His Expert Reports Or Is Based On Information

          that Was Not Known to Mr. Garman at the Time of His Deposition, is

          denied at this time and subject to reassertion at trial;

       i. Motion No. 9: To Preclude Defendants From Referring to Samples of

          Revo-S That Were Manufactured After the Filing Date of the ’696 Patent

          (Are Therefore Not Prior Art) and Are Admittedly Different Than Files

          Sold Prior to the Filing Date of the ’696 Patent, is denied;

       j. Motion No. 10: To Preclude Defendants From Offering Testimony That

          Their Endodontic Files Are Allegedly Superior to Plaintiffs’ Files Due to

          Their Metallurgy, is denied; and

       k. Motion No. 11: To Preclude Defendants From Arguing that the Asserted

          Claims of the ’504 Patent Are Invalid Over McSpadden ’186, Rouiller, or

          Badoz ’279 Since the Court has Already Held that the Asserted Claims

          of the ’504 Patent are Not Invalid Over these References, is granted.

    Dated this 2nd day of November, 2020.


                                          BY THE COURT:

                                          s/ Joseph F. Bataillon
                                          Senior United States District Judge




                                     34
